Citation Nr: 1449768	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-10 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for cervical spinal stenosis.

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1984. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office.  In May 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

These matters were remanded by the Board in November 2013.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its November 2013 remand, the Board noted that, during the Veteran's May 2013 hearing, he indicated that he had received treatment at the Air Force Hospital in Altus shortly after his discharge from service.  The Board therefore instructed the AOJ to obtain all outstanding medical records from Altus Air Force Base, dated from July 1984 to June 1994.  

In December 2013, the AOJ contacted the National Personnel Records Center (NPRC) and requested the Veteran's military retiree outpatient records from Altus AFB from January 1, 1994, to December 31, 1994.  In May 2014, the NPRC responded that a search of Altus AFB was conducted for the year 1994, but that no records were located.  Therefore, the incorrect time frame was requested by the AOJ and searched by the NPRC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding post-service medical records from Altus AFB, dated from July 1984 to June 1994, to include requesting such records from Altus AFB directly, if necessary.  All records and/or responses received should be associated with the claims file.  

2.  After completing the above and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

